QUAYLE ACTION
This application is in condition for allowance except for the following formal matters:
	●claim 73, “said perimeter” (Ln2) should be amended to read “a perimeter”, and 
●claim 74, “an” should be inserted before “applied” (Ln4)
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The terminal disclaimer filed on 1-22-21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,294,681 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Claims 67 and 71 are allowed. Claims 73-76 would be allowable if rewritten to overcome the formal matters set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: claim 67, the closest prior art of record to Muxlow, alone or in combination with . 

The following is a statement of reasons for the indication of allowable subject matter: claim 74, the closest prior art of record to Muxlow, alone or in combination with the other prior art of record, does not teach or suggest the first adhesive strip running parallel to the first sided edge of the second side edge; the first adhesive strip positioned closer to the second side edge than the first side edge; and the first adhesive strip positioned between the second side edge and the second preformed crease. 

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
The amendments and comments filed 1-22-21 have been entered and fully considered. Full faith and credit has been given to the search and action of the previous examiner, MPEP 704.01. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571). The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business 





/LINDA L GRAY/Primary Examiner, Art Unit 1745